ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
L3 Technologies, Inc.                      )         ASBCA No. 61810
                                           )
Under Contract No. FA8620-06-G-4002 et al. )

APPEARANCES FOR THE APPELLANT:                       Karen L Manos, Esq.
                                                     Erin N. Rankin, Esq.
                                                      Gibson, Dunn & Crutcher LLP.
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Robert L. Duecaster, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute which is the subject of ASBCA No. 61810 having been settled, the
appeal is hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeal must be filed
within 180 days of the date of this Order.

       Dated: July 1, 2019




                                                   Administr ive Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61810, Appeal ofL3 Technologies,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals